



 
RIBBON COMMUNICATIONS INC.
AMENDED AND RESTATED
2000 EMPLOYEE STOCK PURCHASE PLAN*
 


* As amended and restated on September 11, 2018
 
 






US-DOCS\103074872.1 Ribbon - A&R ESPP (2018)

--------------------------------------------------------------------------------




 
1. Purpose
 
2. Definitions
1
3. Eligibility
3
4. Offering Periods
3
5. Participation
3
6. Method of Payment of Contributions
4
7. Grant of Option
4
8. Exercise of Option
5
9. Delivery
5
10. Voluntary Withdrawal; Termination of Employment
5
11. Interest
6
12. Stock
6
13. Administration
6
14. Designation of Beneficiary
7
15. Transferability
7
16. Use of Funds
7
17. Reports
7
18. Adjustments Upon Changes in Capitalization; Corporate Transactions
7
19. Amendment or Termination
9
20. Notices
9
21. Conditions Upon Issuance of Shares
9
22. Term of Plan; Effective Date
10

 


ii


US-DOCS\103074872.1 Ribbon - A&R ESPP (2018)

--------------------------------------------------------------------------------






RIBBON COMMUNICATIONS INC.
 
AMENDED AND RESTATED
2000 EMPLOYEE STOCK PURCHASE PLAN
 
The following constitute the provisions of the Amended and Restated 2000
Employee Stock Purchase Plan of Ribbon Communications Inc., effective as of
September 11, 2018.
 
1.                                      Purpose
 
The purpose of the Plan is to provide employees of the Company and its
Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company. It is the intention of the Company to have the Plan qualify as an
“Employee Stock Purchase Plan” under Section 423 of the Code. The provisions of
the Plan shall, accordingly, be construed so as to extend and limit
participation in a manner consistent with the requirements of that section of
the Code.
 
2.                                      Definitions
 
2.1    Board means the Board of Directors of the Company.
 
2.2    Code means the Internal Revenue Code of 1986, as amended.
 
2.3    Common Stock means the Common Stock, par value $0.0001 per share, of the
Company.
 
2.4    Company means Ribbon Communications Inc., a Delaware corporation.
 
2.5    Compensation means all regular straight time compensation including
commissions but shall not include payments for overtime, shift premium,
incentive compensation, incentive payments, bonuses and other irregular or
infrequent compensation or benefits.
 
2.6    Continuous Status as an Employee means the absence of any interruption or
termination of service as an Employee. Continuous Status as an Employee shall
not be considered interrupted in the case of (i) sick leave; (ii) military
leave; (iii) any other leave of absence approved by the Administrator, provided
that such leave is for a period of not more than 90 days, unless reemployment
upon the expiration of such leave is guaranteed by contract or statute, or
unless provided otherwise pursuant to Company policy adopted from time to time;
or (iv) transfers between locations of the Company or between the Company and
its Designated Subsidiaries.
 
2.7    Contributions means all amounts credited to the account of a participant
pursuant to the Plan.
  




US-DOCS\103074872.1 Ribbon - A&R ESPP (2018)

--------------------------------------------------------------------------------





2.8    Corporate Transaction means a merger or consolidation of the Company with
and into another person or the sale, transfer, or other disposition of all or
substantially all of the Company’s assets to one or more persons (other than any
wholly-owned subsidiary of the Company) in a single transaction or series of
related transactions, unless securities possessing more than 50% of the total
combined voting power of the survivor’s or acquiror’s outstanding securities, or
the securities of any parent thereof, are held by a person or persons who held
the voting securities of the Company immediately prior to such transaction.
 
2.9    Designated Subsidiaries means the Subsidiaries which have been designated
by the Board from time to time in its sole discretion as eligible to participate
in the Plan.
 
2.10    Employee means any person, including an Officer, who is customarily
employed for at least twenty (20) hours per week and more than five (5) months
in a calendar year by the Company or one of its Designated Subsidiaries.
 
2.11    Exchange Act means the Securities Exchange Act of 1934, as amended.
 
2.12    Offering Date means the first business day of each Offering Period of
the Plan.
 
2.13    Offering Period means a period of six (6) months commencing on June 1
and December 1 of each year.
 
2.14    Officer means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
 
2.15    Plan means this Employee Stock Purchase Plan.
 
2.16    Purchase Date means the last day of each Offering Period of the Plan.
 
2.17    Purchase Price means with respect to an Offering Period an amount equal
to the lesser of: (i) 85% of the Fair Market Value (as defined in Section 7.2
below) of a Share of Common Stock on the Offering Date or (ii) 85% of the Fair
Market Value of a Share of Common Stock on the Purchase Date.
 
2.18    Share means a share of Common Stock, as adjusted in accordance with
Section 19 of the Plan.
 
2.19    Subsidiary means a corporation, domestic or foreign, of which not less
than 50% of the voting shares are held by the Company or a Subsidiary, whether
or not such corporation now exists or is hereafter organized or acquired by the
Company or a Subsidiary.
 
3.                                      Eligibility
 


1


US-DOCS\103074872.1 Ribbon - A&R ESPP (2018)

--------------------------------------------------------------------------------





3.1    Any person who is an Employee as of the Offering Date of a given Offering
Period shall be eligible to participate in such Offering Period under the Plan,
subject to the requirements of Section 5.1 and the limitations imposed by
Section 423(b) of the Code.
 
3.2    Any provisions of the Plan to the contrary notwithstanding, no Employee
shall be granted an option under the Plan (i) if, immediately after the grant,
such Employee (or any other person whose stock would be attributed to such
Employee pursuant to Section 424(d) of the Code) would own capital stock of the
Company and/or hold outstanding options to purchase stock possessing five
percent (5%) or more of the total combined voting power or value of all classes
of stock of the Company or of any subsidiary of the Company, or (ii) if such
option would permit his or her rights to purchase stock under all employee stock
purchase plans (described in Section 423 of the Code) of the Company and its
Subsidiaries to accrue at a rate which exceeds Twenty-Five Thousand Dollars
($25,000) of the Fair Market Value (as defined in Section 7.2 below) of such
stock (determined at the time such option is granted) for each calendar year in
which such option is outstanding at any time.
 
4.                                      Offering Periods
 
The Plan shall be generally implemented by a series of Offering Periods of six
(6) months’ duration, with new Offering Periods commencing on or about June 1
and December 1 of each year (or at such other time or times as may be determined
by the Board of Directors). The Plan shall continue until terminated in
accordance with Section 19 hereof. The Board of Directors of the Company shall
have the power to change the duration and/or the frequency of Offering Periods
with respect to future offerings without stockholder approval if such change is
announced to Employees at least five (5) days prior to the scheduled beginning
of the first Offering Period to be affected.
 
5.                                      Participation
 
5.1    An eligible Employee may become a participant in the Plan by completing a
subscription agreement on the form provided by the Company and filing it with
the Company’s stock admin department prior to the applicable Offering Date,
unless a later time for filing the subscription agreement is set by the Board
for all eligible Employees with respect to a given Offering Period. The
subscription agreement shall set forth the percentage of the participant’s
Compensation (subject to Section 6.1 below) to be paid as Contributions pursuant
to the Plan.
 
5.2    Payroll deductions shall commence on the first payroll following the
Offering Date and shall end on the last payroll paid on or prior to the Purchase
Date for such Offering Period to which the subscription agreement is applicable,
unless sooner terminated by the participant as provided in Section 10.
 
6.                                      Method of Payment of Contributions
 
6.1    A participant shall elect to have payroll deductions made on each payday
during the Offering Period in an amount not less than one percent (1%) and not
more than twenty percent


2


US-DOCS\103074872.1 Ribbon - A&R ESPP (2018)

--------------------------------------------------------------------------------





(20%) (or such other percentage as the Board may establish from time to time
before an Offering Date) of such participant’s Compensation on each payday
during the Offering Period. All payroll deductions made by a participant shall
be credited to his or her account under the Plan. A participant may not make any
additional payments into such account.
 
6.2    A participant may discontinue his or her participation in the Plan as
provided in Section 10. In addition, if Board of Directors of the Company has so
announced to Employees at least five (5) days prior to the scheduled beginning
of the next Offering Period to be affected, a participant may, on one occasion
only during each Offering Period, change the rate of his or her Contributions
with respect to the Offering Period by completing and filing with the Company a
% change form authorizing a change in the payroll deduction rate. Any such
change in rate shall be effective as of the beginning of the next Offering
Period following the date of filing of the % change form.
 
6.3    Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3.2 herein, a participant’s payroll
deductions may be decreased during any Offering Period scheduled to end during
the current calendar year to 0%. Payroll deductions shall re-commence
automatically at the rate provided in such participant’s subscription agreement
at the beginning of the next Offering Period which is scheduled to end in the
following calendar year, unless terminated by the participant as provided in
Section 10.
 
7.                                      Grant of Option
 
7.1    On the Offering Date of each Offering Period, each eligible Employee
participating in such Offering Period shall be granted an option to purchase on
each Purchase Date a number of Shares of the Company’s Common Stock determined
by dividing such Employee’s Contributions accumulated prior to such Purchase
Date and retained in the participant’s account as of the Purchase Date by the
applicable Purchase Price; provided however that the maximum number of Shares an
Employee may purchase during each Offering Period shall be 500 Shares (subject
to any adjustment pursuant to Section 18 below), and provided further that such
purchase shall be subject to the limitations set forth in Sections 3.2 and 12.
 
7.2    The fair market value of the Company’s Common Stock on a given date (the
“Fair Market Value”) shall be determined by the Board in its discretion based on
the closing sales price of the Common Stock for such date (or, in the event that
the Common Stock is not traded on such date, on the immediately preceding
trading date), as reported by the National Association of Securities Dealers
Automated Quotation (“Nasdaq”) Global Select Market or, if such price is not
reported, the mean of the bid and asked prices per share of the Common Stock as
reported by Nasdaq or, in the event the Common Stock is listed on a stock
exchange, the Fair Market value per share shall be the closing sales price on
such exchange on such date (or, in the event that the Common Stock is not traded
on such date, on the immediately preceding trading date), as reported in The
Wall Street Journal.
 
8.                                      Exercise of Option
 


3


US-DOCS\103074872.1 Ribbon - A&R ESPP (2018)

--------------------------------------------------------------------------------





Unless a participant withdraws from the Plan as provided in Section 10, his or
her option for the purchase of Shares will be exercised automatically on the
Purchase Date for each Offering Period, and the maximum number of full Shares
subject to the option will be purchased at the applicable Purchase Price with
the accumulated Contributions in his or her account. No fractional Shares shall
be issued. The Shares purchased upon exercise of an option hereunder shall be
deemed to be transferred to the participant on the Purchase Date. During his or
her lifetime, a participant’s option to purchase Shares hereunder is exercisable
only by him or her.
 
9.                                      Delivery
 
As promptly as practicable after each Purchase Date of each Offering Period, the
Company shall arrange the delivery to each participant. These shares will be
deposited into the participant’s stock plan account. Any payroll contributions
accumulated in a participant’s account after a Purchase Date shall be returned
to the participant.
 
10.                               Voluntary Withdrawal; Termination of
Employment
 
10.1    A participant may withdraw all but not less than all of the
Contributions credited to his or her account under the Plan at any time prior to
each Purchase Date by giving written notice to the Company. All of the
participant’s Contributions credited to his or her account will be paid to him
or her promptly after receipt of his or her notice of withdrawal and his or her
option for the current period will be automatically terminated, and no further
Contributions for the purchase of Shares will be made during the Offering
Period.
 
10.2    Upon termination of the participant’s Continuous Status as an Employee
prior to the Purchase Date of an Offering Period for any reason, including
retirement or death, the Contributions credited to his or her account will be
returned to him or her or, in the case of his or her death, to the person or
persons entitled thereto under Section 14, and his or her option will be
automatically terminated.
 
10.3    In the event an Employee fails to remain in Continuous Status as an
Employee of the Company for at least twenty (20) hours per week during the
Offering Period in which the employee is a participant, he or she will be deemed
to have elected to withdraw from the Plan and the Contributions credited to his
or her account will be returned to him or her and his or her option terminated.
 
10.4    A participant’s withdrawal from an offering will not have any effect
upon his or her eligibility to participate in a succeeding offering or in any
similar plan which may hereafter be adopted by the Company.
 
11.                               Interest
 
No interest shall accrue on the Contributions of a participant in the Plan.
 
12.                               Stock


4


US-DOCS\103074872.1 Ribbon - A&R ESPP (2018)

--------------------------------------------------------------------------------





 
12.1    Subject to adjustment as provided in Section 18, the maximum number of
Shares which shall be made available for sale under the Plan shall be 240,000
Shares plus an automatic annual increase on January 1, 2001 and each January 1
thereafter equal to the lesser of (i) two percent (2%) of the Shares outstanding
on the last day of the immediately preceding fiscal year, and (ii) such number
as the Board may determine. Notwithstanding the foregoing, and subject to
adjustment in accordance with Section 18 no more than an aggregate of 5,000,000
Shares may be issued pursuant to this Plan. If the Board determines that, on a
given Purchase Date, the number of shares with respect to which options are to
be exercised may exceed (i) the number of shares of Common Stock that were
available for sale under the Plan on the Offering Date of the applicable
Offering Period, or (ii) the number of shares available for sale under the Plan
on such Purchase Date, the Board may in its sole discretion provide that the
Company shall make a pro rata allocation of the Shares of Common Stock available
for purchase on such Offering Date or Purchase Date, as applicable, in as
uniform a manner as shall be practicable and as it shall determine in its sole
discretion to be equitable among all participants exercising options to purchase
Common Stock on such Purchase Date. The Company may make pro rata allocation of
the Shares available on the Offering Date of any applicable Offering Period
pursuant to the preceding sentence, notwithstanding any authorization of
additional Shares for issuance under the Plan by the Company’s stockholders
subsequent to such Offering Date.
 
12.2    The participant shall have no interest or voting right in Shares covered
by his or her option until such option has been exercised.
 
12.3    Shares to be delivered to a participant under the Plan will be
registered in the name of the participant or pursuant to Section 14 below.
 
13.                               Administration
 
The Board, or a committee named by the Board, shall supervise and administer the
Plan and shall have full power to adopt, amend and rescind any rules deemed
desirable and appropriate for the administration of the Plan and not
inconsistent with the Plan, to construe and interpret the Plan, and to make all
other determinations necessary or advisable for the administration of the Plan.
The Board’s determinations made in good faith on matters referred to in this
Plan shall be final, binding and conclusive on all persons having or claiming
any interest under this Plan or an Award made pursuant hereto.
 
14.                               Designation of Beneficiary
 
14.1    A participant may file a written designation of a beneficiary who is to
receive any Shares and cash, if any, from the participant’s account under the
Plan in the event of such participant’s death subsequent to the end of an
Offering Period but prior to delivery to him or her of such Shares and cash. In
addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant’s account under the Plan in the event
of such participant’s death prior to the Purchase Date of an Offering Period.
 


5


US-DOCS\103074872.1 Ribbon - A&R ESPP (2018)

--------------------------------------------------------------------------------





14.2    Such designation of beneficiary may be changed by the participant at any
time by written notice. In the event of the death of a participant and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such participant’s death, the Company shall deliver such Shares and/or
cash to the executor or administrator of the estate of the participant, or if no
such executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its discretion, may deliver such Shares and/or cash to
the spouse or to any one or more dependents or relatives of the participant, or
if no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.
 
15.                               Transferability
 
Neither Contributions credited to a participant’s account nor any rights with
regard to the exercise of an option or to receive Shares under the Plan may be
assigned, transferred, pledged or otherwise disposed of in any way (other than
by will, the laws of descent and distribution, or as provided in Section 14) by
the participant. Any such attempt at assignment, transfer, pledge or other
disposition shall be without effect, except that the Company may treat such act
as an election to withdraw funds in accordance with Section 10.
 
16.                               Use of Funds
 
All Contributions received or held by the Company under the Plan may be used by
the Company for any corporate purpose, and the Company shall not be obligated to
segregate such Contributions.
 
17.                               Reports
 
Individual accounts will be maintained for each participant in the Plan.
 
18.                               Adjustments Upon Changes in Capitalization;
Corporate Transactions
 
18.1    Adjustment. Subject to any required action by the stockholders of the
Company, the number of shares covered by each option under the Plan which has
not yet been exercised and the number of Shares which have been authorized for
issuance under the Plan but have not yet been placed under option (collectively,
the “Reserves”), as well as the maximum number of shares of Common Stock which
may be purchased by a participant in an Offering Period, the number of shares of
Common Stock set forth in Section 12.1 above, and the price per Share of Common
Stock covered by each option under the Plan which has not yet been exercised,
shall be proportionately adjusted for any increase or decrease in the number of
issued Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock (including any such change
in the number of Shares of Common Stock effected in connection with a change in
domicile of the Company), or any other increase or decrease in the number of
Shares effected without receipt of consideration by the Company; provided
however that conversion of any convertible securities of the Company shall not
be deemed to


6


US-DOCS\103074872.1 Ribbon - A&R ESPP (2018)

--------------------------------------------------------------------------------





have been “effected without receipt of consideration.” Such adjustment shall be
made by the Board, whose determination in that respect shall be final, binding
and conclusive.
 
18.2    Corporate Transactions. In the event of a dissolution or liquidation of
the Company, any Offering Period then in progress will terminate immediately
prior to the consummation of such action, unless otherwise provided by the
Board. In the event of a Corporate Transaction, each option outstanding under
the Plan shall be assumed or an equivalent option shall be substituted by the
successor corporation or a parent or Subsidiary of such successor corporation.
In the event that the successor corporation refuses to assume or substitute for
outstanding options, each Offering Period then in progress shall be shortened
and a new Purchase Date shall be set (the “New Purchase Date”), as of which date
any Offering Period then in progress will terminate. The New Purchase Date shall
be on or before the date of consummation of the transaction and the Board shall
notify each participant in writing, at least ten (10) days prior to the New
Purchase Date, that the Purchase Date for his or her option has been changed to
the New Purchase Date and that his or her option will be exercised automatically
on the New Purchase Date, unless prior to such date he or she has withdrawn from
the Offering Period as provided in Section 10. For purposes of this Section 18,
an option granted under the Plan shall be deemed to be assumed, without
limitation, if, at the time of issuance of the stock or other consideration upon
a Corporate Transaction, each holder of an option under the Plan would be
entitled to receive upon exercise of the option the same number and kind of
shares of stock or the same amount of property, cash or securities as such
holder would have been entitled to receive upon the occurrence of the
transaction if the holder had been, immediately prior to the transaction, the
holder of the number of Shares of Common Stock covered by the option at such
time (after giving effect to any adjustments in the number of Shares covered by
the option as provided for in this Section 18); provided however that if the
consideration received in the transaction is not solely common stock of the
successor corporation or its parent (as defined in Section 424(e) of the Code),
the Board may, with the consent of the successor corporation, provide for the
consideration to be received upon exercise of the option to be solely common
stock of the successor corporation or its parent equal in Fair Market Value to
the per Share consideration received by holders of Common Stock in the
transaction.
 
The Board may, if it so determines in the exercise of its sole discretion, also
make provision for adjusting the Reserves, as well as the price per Share of
Common Stock covered by each outstanding option, in the event that the Company
effects one or more reorganizations, recapitalizations, rights offerings or
other increases or reductions of Shares of its outstanding Common Stock, and in
the event of the Company’s being consolidated with or merged into any other
corporation.
 
19.                               Amendment or Termination
 
19.1    The Board may at any time and for any reason terminate or amend the
Plan. Except as provided in Section 18, no such termination of the Plan may
affect options previously granted, provided that the Plan or an Offering Period
may be terminated by the Board on a Purchase Date or by the Board’s setting a
new Purchase Date with respect to an Offering Period then in progress if the
Board determines that termination of the Plan and/or the Offering Period is


7


US-DOCS\103074872.1 Ribbon - A&R ESPP (2018)

--------------------------------------------------------------------------------





in the best interests of the Company and the stockholders or if continuation of
the Plan and/or the Offering Period would cause the Company to incur adverse
accounting charges as a result of the Plan. Except as provided in Section 18 and
in this Section 19, no amendment to the Plan shall make any change in any option
previously granted which adversely affects the rights of any participant.
 
19.2    Without stockholder consent and without regard to whether any
participant rights may be considered to have been adversely affected, the Board
(or its committee) shall be entitled to change the Offering Periods, limit the
frequency and/or number of changes in the amount withheld during an Offering
Period, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a participant in order to adjust for delays or mistakes in
the Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each participant properly correspond with amounts withheld from the
participant’s Compensation, and establish such other limitations or procedures
as the Board (or its committee) determines in its sole discretion advisable
which are consistent with the Plan.
 
20.                               Notices
 
All notices or other communications by a participant to the Company under or in
connection with the Plan shall be deemed to have been duly given when received
in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.
 
21.                               Conditions Upon Issuance of Shares
 
Shares shall not be issued with respect to an option unless the exercise of such
option and the issuance and delivery of such Shares pursuant thereto shall
comply with all applicable provisions of law, domestic or foreign, including,
without limitation, the Securities Act of 1933, as amended, the Exchange Act,
the rules and regulations promulgated thereunder, applicable state securities
laws and the requirements of any stock exchange upon which the Shares may then
be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.
  
As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.
 
22.                               Term of Plan; Effective Date
 


8


US-DOCS\103074872.1 Ribbon - A&R ESPP (2018)

--------------------------------------------------------------------------------





The Plan shall become effective upon the effective date of the Registration
Statement on Form S-1 for the initial public offering of the Company’s Common
Stock. It shall continue in effect for a term of twenty (20) years unless sooner
terminated under Section 19.
 


9


US-DOCS\103074872.1 Ribbon - A&R ESPP (2018)